DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  The claims end with a semicolon, it should be replaced with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the first uplink data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the determining to send the scheduling request or the first uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “determining to send one of a scheduling request and the first uplink data” in claim 1.
Claim 3 recites the limitation "the second uplink data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 2.
Claim 5 recites the limitation "the second uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 2.
Claim 6 recites the limitation "the second uplink data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 2.
Claim 9 recites the limitation "the determining to send the scheduling request or the first uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “determining to send one of a scheduling request and the first uplink data” in claim 8.
Claim 10 recites the limitation "the second uplink data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 9.
Claim 12 recites the limitation "the second uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 9.
Claim 13 recites the limitation "the second uplink data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 9.
Claim 16 recites the limitation "the determining to send the scheduling request or the first uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “determining to send one of a scheduling request and the first uplink data” in claim 15.
Claim 17 recites the limitation "the second uplink data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 16.
Claim 19 recites the limitation "the second uplink data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 16.
Claim 20 recites the limitation "the second uplink data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that there is a limitation citing “a second uplink data” in claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,631,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely .
Claim 1 of Instant Application
Claim 1 of US 10,631,313
A method, comprising:
A resource scheduling method, comprising: 

determining, by a device, a first scheduling request based on uplink data, wherein the first scheduling request corresponds to a first service group;
receiving, by a device, first uplink scheduling information from a radio access network device, wherein the first uplink scheduling information is used to indicate a first uplink resource;
determining, by the device based on the first service group, a first scheduling request resource used to send the first scheduling request, wherein the first service group is one of a plurality of service groups, and each of the plurality of service groups corresponds to one scheduling request resource; sending, by the device, the first scheduling request to a radio access network device using the first scheduling request resource, wherein the first scheduling request is used to request the radio access network device allocate an uplink resource;
determining, by the device when the first uplink resource and a scheduling request resource overlap in time domain, to send one of a 
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Pub. 2012/0307767).
Regarding claims 1, 8 and 15, Yamada teaches a method, comprising: receiving, by a device, first uplink scheduling information from a radio access network device, wherein the first uplink scheduling information is used to indicate a first uplink resource (“a grant for a contention based uplink” in [0200]); 
Regarding claims 2, 9 and 16, Yamada teaches the scheduling request is triggered by a second uplink data, and the determining to send the scheduling request or the first uplink data comprises one of: determining, by the device, to send the first uplink data when the priority of the first uplink data is higher than the priority of the second uplink data; and determining, by the device, to send the scheduling request when the priority of the first uplink data is lower than the priority of the second uplink data (“In the case where there is both a resource for a contention based uplink and a resource for a PUCCH scheduling request at the same TTI, the PUCCH scheduling request may be given priority” in [0202]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Bergstrom et al. (US Pub. 2015/0078231).
Regarding claims 3, 10 and 17, Yamada teaches the limitations in claims 1, 8 and 15 as shown above.  Yamada, however, does not teach receiving, by the device, configuration information from the radio access network device, wherein the configuration information is used to configure a plurality of . 
Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Ericsson (R2-164026, as submitted by the applicant with IDS dated 07/01/2020).
Regarding claims 4, 11 and 18, Yamada teaches the limitations in claims 1, 8 and 15 as shown above.  Yamada, however, does not teach receiving, by the device, second uplink scheduling information from the radio access network device, wherein the second uplink scheduling information is used to 
Regarding claims 5, 12 and 19, Ericsson teaches the second uplink resource is further used to carry the second uplink data (see UE sending data+BSR in third step in Figure 1).
Regarding claims 6, 13 and 20, Ericsson teaches receiving, by the device, third uplink scheduling information from the radio access network device, wherein the third uplink scheduling information is used to indicate a third uplink resource (see the second grant received from eNB in fourth step in Figure 1); and sending, by the device, the second uplink data to the radio access network device by using the third uplink resource (see UE sending data in fifth step in Figure 1).
25.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Bergstrom et al. and further in view of Yang et al. (US Pub. 2015/0117319).
Regarding claims 7 and 14, Yamada in view of Bergstrom teaches the limitations in claims 3 and 10 as shown above.  Bergstrom also teaches determining, by the device, at least one logical channel corresponding to the second uplink data (“partitioned into at least two scheduling request resources, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You et al. (US Pub. 2018/0332626) teaches using the configured SR resource if the to-be-transmitted data includes only first priority data (step 303 in Figure 4).
Kim et al. (US Pub. 2015/0334637) teaches selecting between PUSCH and SR in case 20 in Table 6 in [0212]).
Gao et al. (US Pub. 2019/0007171) teaches selecting between ACK/NACK and SR accordance with priority (see [0055] and step 203 in Figure 2).
Horiuchi et al. (US Pub. 2021/0021454) teaches during transmission of a long TTI UL signal (e.g., PUSCH/PUCCH) by terminal 200, an sTTI UL signal given a higher priority than this long TTI UL signal (e.g., SR) occurs [0122].

Ying et al. (US Pub. 2018/0199334) teaches the SR indicating the priority level of the transmission [0174].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414